Order filed February 14, 2017




                                      In The

                          Fourteenth Court of Appeals
                                    NO. 14-15-00915-CV
                                        ____________

       DAVID PIWONKA, IN HIS OFFICIAL CAPACITY AS TAX ASSESSOR-
       COLLECTOR FOR CYPRESS-FAIRBANKS ISD, CYPRESS-FAIRBANKS ISD,
        and MIKE SULLIVAN, IN HIS OFFICIAL CAPACITY AS TAX ASSESSOR-
               COLLECTOR FOR HARRIS COUNTY, TEXAS, Appellants

                                               V.

              SPX CORPORATION D/B/A SPX FLOW TECHNO, Appellee


                          On Appeal from the 80th District Court
                                  Harris County, Texas
                            Trial Court Cause No. 2015-08078

                                         ORDER

      The clerk’s record was filed November 30, 2015. Our review has determined that a relevant
item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c). The record does not
contain the Rule 11 Agreement entered into on January 20, 2016, between Harris County, Texas,
Mike Sullivan, in his official capacity as Tax Assessor-Collector for Harris County, and SPX.

      The Harris County District Clerk is directed to file a supplemental clerk’s record on or
before February 24, 2017, containing the January 20, 2016, Rule 11 Agreement.
       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a part of
the case file.



                                PER CURIAM